Citation Nr: 1824859	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a special monthly pension based on the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1951 to June 1953.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2017, the Board remanded the case for the issuance of a statement of the case.  A statement of the case was issued in October 2017.  The Board finds there has been substantial compliance with its remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is not blind, or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, and does not need the aid and assistance of another person to perform the routine activities of daily living.  


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C. §§ 1502(b), 1521(d) (2012); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C. § 1502(b); 38 C.F.R. § 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  Id.

A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C. § 1521(e); 38 C.F.R. § 3.351(d).

Having reviewed all the evidence of record, the Board finds that entitlement to special monthly pension benefits based on the need for the regular aid and attendance of another person is not warranted.

In August 2013, the Veteran wrote that he had problems with balance, depression, and other conditions that required him to seek the "aid of others."

Subsequently, in a March 2016 statement, the Veteran explained that he needed assistance mowing his lawn, cleaning his house, and caring for his wife.  He also depended on his children to drive him long distances.

The Veteran was afforded a VA examination in June 2016.  The Veteran was not bedridden or hospitalized.  However, he was unable to travel beyond his domicile and had his daughter drive him to the examination.  The Veteran was able to perform all self-care functions.  There was no dizziness or memory loss.  Imbalance did not affect his ability to ambulate.  The Veteran was able to walk unassisted for a half mile, but less than one mile.  There were no circumstances that affected the Veteran's ability to leave his home.  The Veteran's corrected vision was not worse than 5/200 in both eyes.  The functions of the bilateral upper and lower extremities were normal.  The Veteran was mentally competent. 

The evidence is against a finding that the Veteran is entitled to regular aid and attendance.  The Veteran is not blind or nearly blind.  He has not been hospitalized due to physical or mental capacity.  Furthermore, upon examination, the Veteran the Veteran was able to perform all of the activities of daily living at the examination.  His bilateral upper and lower extremities were normal and he was able to walk without assistance.  Lastly, the Veteran's ability to walk was not affected by imbalance.  

The Board has considered the Veteran's lay statements and accepts them as competent and credible.  However, they do not establish his need for regular aid and attendance.  The Board concedes that yard work, driving, and house cleaning may be difficult for the Veteran, but this does not establish that he is unable to care for himself.  Lastly, to the extent that the Veteran has asserted that his balance and depression require regular aid and attendance, these assertions are outweighed by the examination findings that show the Veteran's balance does not affect his ability to walk and that he is mentally competent. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for special monthly pension benefits based on the need for the regular aid and attendance of another person.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Special monthly pension based on the need for regular aid and attendance of another person is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


